Citation Nr: 1106434	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in San Juan, 
Puerto Rico, which, in pertinent part, denied the above claim.

This matter was previously before the Board in February 2009, at 
which time the claim was denied.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, VA and the Veteran 
jointly filed a Joint Motion For An Order Vacating And Remanding 
The Board Decision And Incorporating The Terms Of This Remand 
(also referred to herein as a "Joint Motion for Remand" or 
"JMR").  By Order dated in November 2009, the Court vacated the 
February 2009 Board decision, and remanded the above-captioned 
issue to the Board for further proceedings consistent with the 
November 2009 motion.

The Board notes that the February 2009 Board decision had also 
remanded the issues of entitlement to service connection for 
peripheral neuropathy of the lower extremities and erectile 
dysfunction, each to include as secondary to the service-
connected diabetes mellitus, and entitlement to special monthly 
compensation for additional development.  During the pendency of 
the appeal, by rating action dated in March 2010, each of the 
foregoing claims was granted.  In view of the foregoing, these 
issues have been resolved and are no longer on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2006, 2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Veteran asserts that he currently has hypertension that is 
manifested as a result of his period of active service, to 
include as secondary to his service-connected diabetes mellitus.  
A review of his service treatment records reveals that there is 
no diagnosis of hypertension made during his period of active 
service. 

Subsequent to service, a VA examination report dated in April 
1970 shows that his blood pressure was read to be 110/70 and his 
cardiovascular system was within normal limits.  A VA outpatient 
treatment record dated in November 1984 shows that the Veteran's 
blood pressure was read to be 120/90.

Thereafter, VA outpatient treatment records dated from January 
2004 to February 2006 show that the Veteran was treated 
intermittently for symptoms associated with hypertension.

A VA hypertension examination report dated in December 2004 shows 
that the Veteran's entire claims file was reviewed in conjunction 
with conducting the examination of the Veteran.  The examiner 
indicated that the Veteran was first diagnosed with hypertension 
in February 1993, and that it was being treated with medication.  
Blood pressure was read to be 148/76, 140/78, and 142/72.  The 
heart had normal sinus rhythm, with no murmurs or gallops.  The 
chest showed lungs clear to auscultation and percussion.  There 
was no evidence of congestive heart failure.  The diagnosis was 
arterial hypertension, not caused by or the result of the 
Veteran's diabetes mellitus.

A VA diabetes mellitus examination report, also dated in December 
2004 and conducted by the same VA examiner as the hypertension 
examination, shows that the Veteran reported taking medication 
for his hypertension, but that he denied any history of heart 
symptomatology, to include intermittent claudication.  The 
diagnosis, in pertinent part, was arterial hypertension.  The 
examiner reiterated that the hypertension was not caused by or 
the result of the Veteran's diabetes mellitus with neuropathy.

As was explained in the JMR, while the VA examiner opined that 
the hypertension was not caused by or the result of the Veteran's 
diabetes mellitus with neuropathy, it is unclear whether his 
current hypertension was aggravated (i.e., permanently worsened) 
by his service-connected diabetes mellitus.  The JMR also noted 
that the VA examiner also did not sufficiently explain why the 
Veteran's hypertension was not otherwise caused by service-
connected diabetes; apparently because no rationale was provided 
for the opinion.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, 
on remand, the Veteran should be afforded another VA examination 
to determine whether his currently diagnosed hypertension is 
secondary to his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a complete and thorough VA hypertension 
examination in order to determine the precise 
nature and etiology of his asserted 
hypertension.  The entire claims file, to 
include a copy of this Remand, must be made 
available to the examiner in conjunction with 
conducting the examination of the Veteran.  
The examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.

The examiner is directed to provide an 
opinion as to whether any current 
hypertension found on examination is at least 
as likely as not (at least a 50 percent or 
more likelihood) related to the Veteran's 
period of active service.  

The examiner is also directed to provide an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent or more 
likelihood) that any hypertension found on 
examination was either (a) caused by, or (b) 
is aggravated (i.e., permanently worsened)by 
the Veteran's service-connected diabetes 
mellitus.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

